NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
Claims 1 and 5-7 have been amended, claims 9-19 have been canceled, and new claims 28-29 have been added as requested in the amendment filed on January 29, 2021. Following the amendment, claims 18 and 28-29 are pending in the present application.

Information Disclosure Statement
The information disclosure statement (IDS) filed January 29, 2021 has been considered and the references therein are of record.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chuan Gao on February 19, 2021.

The application has been amended as follows: 
IN THE CLAIMS
Claim 1 has been rewritten as the following:
1.	A method for treating Alzheimer's disease, comprising administering to a patient in need thereof an effective amount of a composition consisting essentially of Limax flavus agglutinin (LFA) and a physiologically acceptable excipient.

Claim 2 has been canceled.

In claim 3, line 1, the term “claim 2” has been deleted and replaced therefor with 
--claim 1--, so as to read as: “The method of claim 1,…”

Claims 5 and 6 have been canceled.

In claim 7, the term “claim 5” has been deleted and replaced therefor with --claim 3--, so as to read as: “The method of claim 3,…”

Claims 28 and 29 have been canceled.


Conclusion
Claims 1, 3-4 and 7-8 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims have been amended to better clarify the scope of the invention. The prior art does not teach or reasonably suggest the method as presently claimed, which is directed to the treatment of Alzheimer's disease (AD) in a subject comprising administering a composition consisting essentially of the sialic acid-binding lectin Limax flavus agglutinin (LFA).
One of skill in the art using the guidance provided in the present specification could have reasonably practiced the presently claimed therapeutic method of administering a composition consisting essentially of LFA and a physiologically acceptable excipient for the treatment of AD without undue experimentation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Advisory Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649